The correctness of our former opinion is assailed only upon the proposition that the testimony is insufficient. The prosecuting witness testified that following some misunderstanding between himself and appellant about some pigs, appellant came to where he was at work, carrying a shotgun, and said he had come to settle the hog business. After some words witness said he started away and appellant followed him and shot him. Appellant testified that he went to where prosecuting witness was, and following some words, prosecuting witness attacked him with an axe, and that in self-defense he shot. Conflicts in the testimony are for settlement by the jury. If they believed the testimony of prosecuting witness, appellant was guilty of assault with intent to murder. If they believed appellant, he was guilty of nothing. They accepted the state's version of the matter.
The motion for rehearing is overruled.
Overruled.